        Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 1 of 22




                    IN THE UNITED STAIBS DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

CAIRN ENERGY PLC, et al.,                    )
                                             )
Petitioners,                                 )
                                             )
               V.                            )         Civil Case No. l:21-cv-396
                                             )
THE REPUBLIC OF INDIA                        )
                                             )
Respondent.                                  )


               EXPERT OPINION OF SUDIPTO SARKAR SA
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 44.1

I, Sudipto Sarkar SA, declare as follows:

1. Counsel for India has requested me to provide an Expert Opinion on certain aspects of
   Indian law relating to the Arbitration Award dated December 21, 2020 (the "Award"),
   which is the subject-matter of the proceeding in this Court.

2. In particular, my Expert Opinion addresses whether parties may arbitrate tax disputes
   under Indian law, including under a bilateral treaty signed at the direction of the
   Executive, and also ratified by the Executive, but never ratified by the Parliament of
   India. I also will briefly describe the concept of competence-competence recognized
   in Indian law under Section 16 of India's 1996 Arbitration and Conciliation Act, and
   explain why this concept does not preclude judicial review at the conclusion of
   arbitration under Sections 34 and 36 of the same statute.

3. My qualifications are summarized as follows. I enrolled as an Advocate with the Bar
   Council of West Bengal in India in 1970 and have been admitted to practice law in
   India for the last 50 years. I have been practicing law before various courts, tribunals




                                            1
            Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 2 of 22




       and High Courts across different States in India, as well as the Supreme Court of
       India. I currently practice in India across different cities.

4. In 1991, the Calcutta High Court designated me as a Senior Advocate, a distinction
       granted under the Advocates Act 1961 to an advocate by virtue of his ability, standing
       at the Bar, or special knowledge or experience in law.                              I am also an Associate
       Member of Six Pump Court Chambers in London.                                    I have advised clients on
       constitutional law, corporate law, intellectual property, and in domestic and
       international arbitrations, among other fields.

5. In addition to my practice, since 1971, I have been the Editor of Sarkar on Evidence
       (Lexis Nexis), a two-volume treatise on the law of evidence, and Sarkar on Civil
       Procedure Code (Lexis Nexis), a two-volume treatise on the Code of Civil Procedure
       (CPC) in India. The Supreme Court of India, 1 various High Courts in India2 and other
       courts across South and South-East Asia3 and East Africa have consistently cited
       Sarkar on Evidence with approval in their judgments. Indian High Courts and foreign
       courts have also relied on Sarkar on Civil Procedure in their decisions. 4 I have also
       been associated with several editions of A . Ramarya: Guide to the Companies Act
       (Lexis Nexis), a six-volume treatise in different editorial responsibilities. I am the


1See e.g. , Nair Service Society Ltd. v. Rev.Father K.C. Alexander, (1968) 3 SeR 163, ,r 15; MS. Jagadambal v. Southern Indian

Education Trust, 1988 Supp sec 144, ,r 19; VM Mathew V. VS. Sharma, (1995) 6 sec 122, ,r 10; Patel Roadways Ltd. V . Bir/a
Yamaha Ltd., (2000) 4 sec 91, ,r.32; Aloke Nath Dutta V. State of W.B. , (2007) 12 sec 230, ,r 112; Satish Chander Ahuja V.
SnehaAhuja, (2021) 1 SCC 414, ,r 155.
2See   e.g. ,Partap Singh v. Crown, ILR (1925) 6 Lah 415, p. 429; Emperor v. Shripad Ramchandra Jog, ILR (1931) 55 Born 484,
p. 488; Sohan Lal v. Guiab Chand, AIR 1966 Raj 229, ,r 27; Punjab National Bank v. Britannia Industries Ltd. , (2001) 2 Cal LT
219, ,r 66; Bhajinder Singh v. Hardev Singh, (2017) 238 DLT 422, ,r 11; ShaikhAftab Ahmed v. Bhimrao, (2020) 1 Bom CR 251,
,r 29.
3See e.g.,Menon v. Lantine, Judgment, Sri Lanka High Court, 4 November 1941, ,r 4; The Crown v. Akbar {Ali) Mollah and

Others, Judgment, High Court of East Pakistan, 25 January 1954, ,r,r 10-16; Gunapathy Muniandy v. Khoo James and Others,
Judgment, High Court of Singapore, 4 July 2001, ,r,r 12.10, 12.13; The State v. Md. Ainu/ Haque, Judgment, Supreme Court of
Bangladesh, 18 February 2004, ,r 46; P ublic P rosecutor v. Muhammad Farid Bin Mohd Yusop, Judgment, Singapore Court of
Appeal, 11 March 2015, ,r 41; The Queen v. MuruganRamasamy, 1965 A.C. 1 (Ceylon Privy Council), pp. 11, 17,
4See e.g. B. Ganganna v. Returning Officer, MA. Venkataswamy and Ors. , ILR 1981 Kar 1543, ,r 8; Thakur Prasad v.

Bhagwandas, 1985 MP LJ 149, ,r 4; Annap oorni v. Janaki, (1995) 1 LW 141, p. 149; Fernando v. De Silva and Others, (2000) 3
SLR29, p. 45; BishnuLohar and Ors. v. Eastern Coal Field Ltd. and Ors., (2003) 6 SLR 26, ,r 14.


                                                              2
            Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 3 of 22




    General Editor of the latest 2020 edition. It is the leading publication on Company
    Law in India.

6. I hold Bachelor of Arts (B.A.) and Master of Arts (M.A.) degrees in Law, and an
    LL.M. in International Law, from the University of Cambridge. I was called to the
    Bar from Gray's Inn, London. I am fluent in English and Bengali.

7. My CV is appended hereto as Annex A.                               In this Expert Opinion, I refer to the
    documents listed in the index attached as Annex B.

8. As elaborated below, Indian law does not authorize the Executive to give the consent
    of the Republic of India to arbitrate a tax dispute without ratification of Parliament.
    There are two reasons for this conclusion:

9. First, parties cannot arbitrate disputes over the validity of taxes or tax enforcement
    measures under Indian statutory law. This follows from the plain text and structure of
    the Income Tax Act 1961, as well as the decisions of the Supreme Court of India over
    many decades.

10. Second, under the Constitution of the Republic of India, statutory law cannot be
    amended by the Executive-i. e. merely through the exercise of the "executive power
    of the Union." Under Article 53 of the Constitution, the President of India and all
    "officers subordinate to him" exercise purely "executive power" (other than in certain
    exceptional circumstances, inapplicable to the present case5). Such executive acts
    cannot amend the statutes enacted by Parliament.

11. In the present case, I understand that a High Commissioner of India signed a bilateral
    treaty between the Republic of India and the United Kingdom in 1994. Within the
    constitutional scheme in India, the signing of this treaty was an act by the Executive.

5 For example, this case does not consider legislative "Ordinances" promulgated by the President during a recess of Parliament,
as authorized under Article 123 of the Constitution.


                                                              3
               Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 4 of 22




          The Parliament of India, however, never ratified or otherwise approved this bilateral
          treaty by way of legislation. Therefore, this treaty cannot amend Indian statutory law
          as applicable within the Indian legal system.

     I.      Indian Law Does Not Permit Parties to Arbitrate Tax Disputes

12. In this section, based on three principles of Indian statutory analysis, as confirmed by
          the decisions of the Supreme Court, I explain why a party is prohibited under Indian
          law from challenging the lawfulness or validity of taxation-related measures through
          arbitration.

13. The analysis must begin with the plain text of Indian statutory enactments. 6
          Section 293 of the Income Tax Act 1961 has provided as follows:

             "Bar of suits in civil courts.- No suit shall be brought in any civil court
             to set aside or modify any proceeding taken or order made under this Act;
             and no prosecution. suit or other proceeding shall lie against the
             Government or any officer of the Government for anything in good faith
             done or intended to be done under this Act."7

14. Section 293, thus, prohibits any action to invalidate taxes imposed under the Act. 8
          Such a prohibition satisfies the requirement of Section 9 of the Code of Civil
          Procedure 1908, which excludes from the jurisdiction of the courts any matters that
          are "either expressly or impliedly barred."9 As noted by the Supreme Court in




6 The Supreme Court has held that " (i) in inter;preting a taxing statute. equitable considerations are entirely out of place. Taxing
statutes cannot be interpreted on any presumption or assumption. A taxing statute has to be interpreted in the light of what is
clearly expressed: it cannot imply anything which is not expressed; it cannot import provisions in the statute so as to supply any
deficiency: [and] {ii) before taxing any person it must be shown that he falls within the ambit of the charging section by clear
words used in the section; and {iii) if the words are ambiguous and open to two interpretations, the benefit of interpretation is
given to the subject": The State of West Bengal V. Kesoram Industries L td. and Ors. , (2004) 10 sec 201, 'II 106 (Emphasis
added).
7   Income-Tax Act 1961, Section 293 (Emphasis added).
8   Commissioner ofIncome Tax, Bhubaneshwar and Ors. v. Parmeshwari Devi Sultania and Ors., (1998) 3 SCC 481, 'II 17.
9   ND.MC.     V.   Satish Chand (Deceased) by Lr Ram Chand, (2003) 10 sec 38, '11'1! 5- 6.


                                                                    4
               Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 5 of 22




        ND.MC. v. Salish Chand (Deceased) by Lr Ram Chand, Section 293 constitutes an
        express bar on courts to decide tax-related matters. 10

15. This jurisdictional bar on civil courts under Section 9 applies equally to arbitrations.
        The Supreme Court has set out this "general principle" as follows:

            "[A] dispute which is capable of adjudication by an ordinary civil court is
            also capable of being resolved by arbitration. However, if the jurisdiction of
            an ordinary civil court is excluded by the conferment of exclusive
            jurisdiction on a specified court or tribunal as a matter of public policy such
            a dispute would not then be capable of resolution by arbitration." 11

16.A similar bar on the jurisdiction of civil courts (and, thus, also of arbitral tribunals)
        exists in other Indian statutes.               For example, Section 231 of the Insolvency and
        Bankruptcy Code, 2016 "bars the jurisdiction of civil courts in respect of any matter
        in which the Adjudicating Authority i.e. NCLT [National Company Law Tribunal] or
        NCLAT [National Company Law Appellate Tribunal] is empowered by the Code to
        pass any Order." 12 Similarly, Section 34 of the Securitisation and Reconstruction Of
        Financial Assets and Enforcement of Security Interest Act, 2002 was interpreted to
        mean that the ''the jurisdiction of the civil court is barred in respect of matters which a
        Debts Recovery Tribunal or an Appellate Tribunal is empowered to determine in
        respect of any action taken 'or to be taken in pursuance of any power conferred under
        [that] Act." 13 Section 430 of the Companies Act 2013 provides similarly. 14

10   ND.MC. v. Satish Chand (Deceased) by Lr Ram Chand, (2003) 10 SCC 38, ,r 6.
11 A.   Ayyasamy v. A . Paramasivam & Ors., (2016) 10 SCC 386, J. Chandrachud Op ,r 38.
12 Anand Rao   Korada v. Varsha Fabrics (P) Ltd and Ors., (2020) 14 SCC 198, ,r 10. See also Section 231 of the Insolvency and
Bankruptcy Code 2016: "No civil court shall have jurisdiction in respect of any matter in which the Adjudicating Authority or the
Board is empowered by, or under, thls Code to pass any order and no injunction shall be granted by any court or other authority
in respect of any action taken or to be taken in pursuance of any order passed by such Adjudicating Authority or the Board under
this Code."
13 Mardia Chemicals Ltd V. Union of India, (2004) 4         sec311, ,r 50. See also Section 34 of the Securitisation And
Reconstruction Of Financial Assets And Enforcement Of Security Interest Act, 2002: "No civil court shall have jurisdiction to
entertain any suit or proceeding in respect of any matter which a Debts Recovery Tribunal or the Appellate Tribunal is
empowered by or under this Act to determine and no injunction shall be granted by any court or other authority in respect of any
action taken or to be taken in pursuance of any power conferred by or under thls Act or under the Recovery of Debts Due to
Banks and Financial Institutions Act, 1993 (51 of 1993)."


                                                               5
              Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 6 of 22




17. Therefore, Indian law can be summarized as follows: in light of Section 293 of the
       Income Tax Act 1961, the jurisdiction of civil courts, and of any arbitral tribunal, is
       barred to try a suit in relation to anything done by the Government of India under the
       Income Tax Act. The exclusion of arbitration for tax disputes is confirmed by the
       structure and context of the Income Tax Act.

18. That is, the Income Tax Act includes specific provisions that permit a party to resolve
       taxation-related disputes through specified procedures.                              Indeed, there is an entire
       chapter (Chapter XX) in the Act that governs "Appeals and Revision," with individual
       provisions         addressing "Appealable                orders       before       Commissioner (Appeals)";
       "Appellate Tribunal"; "Appeal to Supreme Court"; among others. 15 Thus, the Act
       establishes specific mechanisms for resolution of tax-related disputes. Arbitration is
       not contemplated either explicitly or implicitly.

19. The Supreme Court has confirmed that structural analysis of a particular statutory
       regime is a valid means of identifying a category of non-arbitrable disputes.                                            In
       A. Ayyasamy v. A. Paramasivam and Ors, the Supreme Court observed that ''there are
       classes of disputes which fall within the exclusive domain of special fora under
       legislation which confers exclusive jurisdiction to the exclusion of an ordinary civil
       court. . . . as a matter of public policy such a dispute would not then be capable of
       resolution by arbitration. " 16




14 See Section 430 of the Companies Act 2013: "No civil court shall have jurisdiction to entertain any suit or proceeding in
respect of any matter which the Tribunal or the Appellate Tribunal is empowered to determine by or under this Act or any other
law for the time being in force and no injunction shall be granted by any court or other authority in respect of any action taken or
to be taken in pursuance of any power conferred by or under this Act or any other law for the time being in force, by the Tribunal
or the Appellate Tribunal."
15   See Income-Tax Act 1961, Sections 246-269.
16 A . Ayyasamy V.   A . Paramasivam & Ors, (2016) 10 sec 386, J Chandrachud Op. ,i 38.


                                                                 6
              Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 7 of 22




20. The Supreme Court further noted that the legislature confers exclusive jurisdiction on
       certain courts, such that "parties cannot be allowed to contract out of the legislative
       mandate which requires certain kinds of disputes to be resolved by special courts". 17

21. In the context of tax disputes, this type of inquiry is satisfied by Chapter XX of the
       Income Tax Act.

22. The non-arbitrability of tax disputes under Indian law is also confirmed by the
       Supreme Court's analysis of Indian public policy underlying non-arbitrability. The
       Supreme Court has held that "[a]djudication of certain categories of proceedings are
       reserved by the legislature exclusively for public fora as a matter of public policy."18

23.In particular, as explained in Vidya Drolia and Ors. v. Durga Trading Corporation,
       any dispute involving the "[c]orrectness and validity of the State or sovereign
       functions cannot be made a direct subject matter of a private adjudicatory process."19
       Importantly, the Court observed:

            "The Arbitral Tribunals not being courts of law or established under the
            auspices of the State cannot act judicially so as to affect those who are not
            bound by the arbitration clause. Arbitration is unsuitable when it has erga
            omnes effect, that is, it affects the rights and liabilities of persons who are
            not bound by the arbitration agreement. Equally arbitration as a
            decentralized mode of dispute resolution is unsuitable when the subject-
            matter or a dispute in the factual background, requires collective
            adjudication before one court or forum .... " 20

            "Sovereign functions of the State being inalienable and non-delegable are
            non-arbitrable as the State alone has the exclusive right and duty to perform
            such functions. For example, it is generally accepted that monopoly rights
            can only be granted by the State. Correctness and validity of the State or
            sovereign functions cannot be made a direct subject-matter of a private

17 A. Ayyasamy V. A . Paramasivam & Ors, (2016) 10 sec 386, J Chandrachud Op. ,i 36 (citing the Supreme Court precedent
Natraj Studios (P) L td. V. Navrang Studios, (1981) 1 sec S23)).
18   BoozAllen Hamilton v. SBI Home Finance Ltd and Others, (2011) S SCC 532, 1j 35.
19   Vidya Drolia and Ors   V.   Durga Trading Corporation, (2021) 2 sec 1, ,i 50.
20   Vidya Drolia and Ors v. Durga Trading Corporation, (2021) 2 SCC 1, ,i 49 (Emphasis added).


                                                                    7
              Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 8 of 22




            adjudicatory process. Sovereign functions for the purpose of Arbitration
            Act would extend to exercise of executive power in different fields
            including commerce and economic, legislation in all forms, taxation,
            eminent domain and police powers which includes maintenance of law and
            order, internal security, grant of pardon, etc. as distinguished from
            commercial activities, economic adventures and welfare activities.
            Similarly, decisions and adjudicatory functions of the State that have public
            interest element like the legitimacy of marriage, citizenship, winding up of
            companies, grant of patents, etc. are non-arbitrable, unless the statute in
            relation to a regulatory or adjudicatory mechanism either expressly or by
            clear implication permits arbitration. In these matters the State enjoys
            monopoly in dispute resolution. " 21

24. It is well established that taxation is one of the fundamental sovereign functions of
       any State. Accordingly, any dispute relating to taxation must be understood as "non-
       arbitrable" under Indian statutory law.                         Such disputes could, hypothetically, be
       rendered arbitrable by a legislative act adopted by Parliament, but not by a mere
       Executive action, as detailed further below in Part II.

 II.        Under Indian Law, the Executive Was Not Authorized to Offer to Arbitrate
            Tax Disputes in a Treaty Without Parliamentary Ratification

25. Separation of powers between the legislature, executive and the judiciary22 is a basic
       feature of the Constitution of India. 23 A corollary of this foundational principle is the
       concept of the "hierarchy oflegal norms" under Indian law.24 This hierarchy has been
       summed up by the Supreme Court as: "(i) The Constitution of India; (ii) Statutory
       law, which may be either law made by Parliament or by the State Legislature;
       (iii) Delegated legislation, which may be in the form of rules made under the statute,




21   Vidya Drolia and Ors   V.   Durga Trading Corporation, (2021) 2 sec 1,, 50 (Emphasis added).
22   Kesavananda Bharati Sripadagalvaru and Ors v. State ofKera/a & Anr, (1973) 4 SCC 225 1 292.
23   Indira Nehru Gandhi v. Shri Raj Narain & Anr, (1975) Supp. SCC 1 1264. See also Dutch Writ 1204.
24   Govt. ofA.P. v. P . Laxmi Devi, (2008) 4 SCC 720, fl 33-34; DTC v. Ba/wan Singh, (2019) 18 SCC 126,121.


                                                                   8
               Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 9 of 22




       regulations made under the statute, etc.; (iv) Purely executive orders not made under
       any statute. "25

26. This hierarchy of norms provides that "[i]f a law (norm) in a higher layer in the above
       hierarchy clashes with a law in a lower layer, the former will prevail."26 Thus, any
       unilateral actions of the Executive in India cannot override, or otherwise amend, the
       legal regime established by legislation enacted by Parliament of India.

27. Several provisions of the Indian Constitution regulate the Executive's ability to enter
       into binding international treaties and the subsequent relationships with domestic law.

28. First, Article 73 of the Constitution permits the Executive to enter into treaties on
       behalf of the Republic of India. 27 As the Supreme Court has held, the executive
       power to enter into treaties "is vested in the President and is exercisable in accordance
       with the Constitution. "28

29. Second, Article 253 of the Constitution provides that only the Parliament of India can
       enact legislation to give effect to or implement a treaty within the Indian legal system.
       Specifically, that Article provides as follows:

            "Notwithstanding anything in the foregoing provisions of this Chapter,
            Parliament has power to make any law for the whole or any part of the
            territory of India for implementing any treaty, agreement or convention
            with any other country or countries or any decision made at any
            international conference, association or other body."29

30.Article 253 of the Constitution, as held by the Supreme Court, does not seek to
       circumscribe the extent of power conferred under Article 73:

25   Govt. ofA.P. v. P. Laxmi Devi, (2008) 4 SCC 720, if 34; DTC v. Ba/wan Singh, (2019) 18 SCC 126, if 21.
26   Govt. ofA.P.   V.   P. Laxmi Devi, (2008) 4 sec 720, ,r 35.
27 Constitution of India, Article 73: "(1) Subject to the provisions of this Constitution, the executive power of the Union shall
extend - (a) to the matters with respect to which Parliament has power to make laws; and (b) to the exercise of such rights,
authority and jurisdiction as are exercisable by the Government oflndia by virtue of any treaty or agreement".
28 Maganbhai Ishwarbhai pate/ V. Union of India, (1970) 3 sec 400, ,r 80.

29   Constitution of India, Article 253.


                                                                   9
             Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 10 of 22




            "If, in consequence of the exercise of executive power, rights of the citizens
            or others are restricted or infringed, or laws are modified, the exercise of
            power must be supported by legislation; where there is no such restriction,
            infringement of the right or modification of the laws, the Executive 1s
            competent to exercise the power."30

31. As the passage shows, in any instance where "laws are modified" as the result of a
       treaty, that treaty must be ratified by Parliament. The Executive is not competent to
       act unilaterally to amend statutory legislation or deviate therefrom by means of a
       treaty. 31

32. Third, the Supreme Court has further explained that, in case of conflict between an
       Indian statute enacted by Parliament and an international treaty entered into
       unilaterally by the Executive, the Indian law prevails. The Supreme Court explained
       this principle in Bhavesh L akhani v. M aharashtra in 2009, among other cases. As the
       Supreme Court held, "[e]nforcement of a treaty is in the hands of the executive. But
       such enforcement must conform to the domestic law of the country. Whenever, it is
       well known, a conflict arises between a treaty and the domestic law or a municipal
       law, the latter shall prevail. " 32

33. Thus, the Indian Parliament has supremacy over law making, and to the extent a treaty
       entered into by the Executive purports to modify Indian law, this would require
       ratification by Parliament.

34. In the present case, the India-UK BIT was signed by the High Commissioner of India
       on behalf of the Executive. Given that there was no enabling legislation ratifying the
       India-UK BIT, this executive action does not in any way impact the scheme of the
       Income Tax Act.


30 Maganbhai Ishwarbhai Patel v. Union of India, (1970) 3 SCC 400, 'I[ 81; Chryscapital Investment Advisors (India) Pvt. L td v.
Deputy Commissioner of Income Tax, ITANo. 17 of 2014, Delhi High Court, Judgment, 27 April 2015, 'I[ 37.
31 M aganbhai Ishwarbhai Pate/ V. Union of India, (1970(3)) sec 400 'I[ 80.

32   Bhavesh Jayanti Lakhani V. State ofMaharashtra and Others, (2009) 9   sec 551 ,   46.


                                                              10
             Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 11 of 22




III.        Under Indian Law, the "Competence-Competence" Doctrine Does Not
            Preclude Judicial Review After the Completion of Arbitration

35. Under Indian law, the principle of competence-competence (or Kompetenz-
       Kompetenz) means that an arbitral tribunal is empowered and has the competence to
       rule on its own jurisdiction, including determining all jurisdictional issues, such as the
       existence or validity of the arbitration agreement, at the outset of arbitration. 33 As
       recently clarified by the Supreme Court, a tribunal's 'jurisdiction" includes at least
       three components: (i) whether there is the existence of a valid arbitration agreement;
       (ii) whether the tribunal is properly constituted; and (iii) whether the matters
       submitted to arbitration are in accordance with the arbitration agreement. 34

36. The principle of competence-competence - which governs the tribunal's power to rule
       on matters of its jurisdiction - is adopted into India's 1996 Arbitration and
       Conciliation Act through Section 16, where sub-sections (1) to (5) are based on
       Article 16 of the UNCITRAL Model Law 1985.35 Sub-section (6) of Section 16
       allows an aggrieved party to make an application for setting aside an arbitral award in
       accordance with Section 34 of the 1996 Arbitration and Conciliation Act. Notably,
       Section 16 has remained as it is in the 1996 Arbitration and Conciliation Act and

33   UttarakhandPurv SainikKalyan NigamLtd. v. Northern Coal Field Ltd., (2020) 2 SCC 455, ,i 7.11.
34IFFCO Ltd. v. Bhadra Products, (2018) 2 SCC 534, 1 20. See Article 16 of the UNCITRAL Model Law on International
Commercial Arbitration 1985: ("Competence of arbitral tribunal to rule on its jurisdiction -
(1) The arbitral tribunal may rule on its own jurisdiction, includmg any objections with respect to the existence or validity of the
arbitration agreement. For that purpose, an arbitration clause which forms part of a contract shall be treated as an agreement
independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is null and void shall not entail
ipso jure the invalidity of the arbitration clause.
(2) A plea that the arbitral tribunal does not have jurisdiction shall be raised not later than the submission of the statement of
defence. A party is not precluded from raising such a plea by the fact that he has appointed. or participated in the appointment o:C
an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to
be beyond the scope of its authority is raised during the arbitral proceedings. The arbitral tribunal may, in either case, admit a
later plea if it considers the delay justified.
(3) The arbitral tribunal may rule on a plea referred to in paragraph (2) of this article either as a preliminary question or in an
award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party may request, within
thirty days after having received notice of that ruling, the court specified in article 6 to decide the matter, which decision shall be
subject to no appeal; while such a request is pending, the arbitral tribunal may continue the arbitral proceedmgs and make an
award.")
35 IFFCO Ltd. V. Bhadra Products, (2018) 2 sec 534, 'IMI 16-18.




                                                                  11
         Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 12 of 22




    untouched by the amendments introduced to the said Act in the years 2015 36 and
    2019 37, respectively.

3 7. I note that the concept of competence-competence in Section 16 does not in any way
    preclude the review of a tribunal's jurisdictional decision by Indian courts after the
    completion of the arbitration. There are several reasons for this conclusion.

38.First, Section 16(6) provides a statutory remedy to an aggrieved party against an
    award made by an arbitral tribunal ruling on any of the matters concerning its
    jurisdiction.     The remedy can be exercised by challenging the award under the
    grounds set out in Section 34 of the 1996 Arbitration and Conciliation Act (which
    correlate generally to those found in the UNCITRAL Model Law). This means that
    the final word on these matters lies with the courts and not the arbitral tribunal.

39. Second, it is now equally settled that if a "ground to resist enforcement is made out,
    by which the very jurisdiction of the tribunal is questioned - such as the arbitration
    agreement itself not being valid under the law to which the parties have subjected it,
    or where the subject matter of difference is not capable of settlement by arbitration
    under the law of India," then Indian courts will not enforce such award under
    Section 48 of the 1996 Arbitration and Conciliation Act. 38

40. Third, even though the principle of competence-competence allows an arbitral
    tribunal to have the first look at its own jurisdiction, the Indian courts nonetheless
    retain "power to have a 'second look' in the post-award challenge proceeding. " 39 The
    Supreme Court has settled this further by holding that:


36 The Arbitration and Conciliation (Amendment) Act 2015 (No. 3 of 2016), published in the Gazette of India on
31 December 2015.
37 The Arbitration and Conciliation (Amendment) Act 2019 (No. 33 of 2019), published in the Gazette of India on
9 August 2019.
38 Vijay Karia and Ors. v. Prysmian Cavi E Sistemi Sri and Ors., (2020) 11 SCC 1, ,r 58.

39 VidyaDrolia and Ors. V. Durga Trading Corporation and Ors. (2021) 2 sec 1, ,r 85.




                                                      12
             Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 13 of 22




           "We are not oblivious of the principle 'kompetenz kompetenz'. It requires
           the Arbitral Tribunal to rule on its own jurisdiction and at the first instance.
           One school of thought propagates that it has duly the positive effect as it
           enables the arbitrator to rule on its own jurisdiction as it widely recognized
           international arbitration. However, the negative effect is equally important,
           that the Courts are deprived of their jurisdiction. The arbitrators are to be
           not the sole judge but first judge, of their jurisdiction. In other words, it is
           to allow them to come to a decision on their own jurisdiction prior to any
           court or other judicial authority and thereby limit the jurisdiction of the
           national courts to review the award. The kompetenz kompetenz rule, thus,
           concerned not only is the positive but also the negative effect of the
           arbitration agreement. " 40

41. The Supreme Court subsequently further explained:

           "Section 34 of the Act is applicable at the third stage post the award when
           an application is filed for setting aside the award. Under Section 34, an
           award can be set aside: (i) if the arbitration agreement is not valid as per
           law to which the party is subject; (ii) if the award deals with the disputes
           not contemplated by or not falling within the submission to arbitration, or
           contains a decision on the matter beyond the scope of submission to
           arbitration; and (iii) when the subject matter of the dispute is not capable of
           settlement by arbitration under the law for the time being in force. Thus, the
           competence-competence principle, in its negative effect, leaves the door
           open for the parties to challenge the findings of the arbitral tribunal on the
           three issues. The negative effect does not provide absolute authority, but
           only a priority to the Arbitral Tribunal to rule the jurisdiction on the three
           issues. The courts have a 'second look' on the three aspects under
           Section 34 of the Arbitration Act."41

42. Therefore, in Indian law, although the principle of competence-competence is fully
       enshrined and recognized under Section 16 of the 1996 Arbitration and Conciliation
       Act, it does not give an exclusive power to the tribunal to rule on its jurisdiction. The
       power of reviewing a tribunal's award on matters of jurisdiction vests finally with
       Indian courts under Section 34 (set-aside proceedings) and Sections 36 or 48
       (enforcement proceedings) of the 1996 Arbitration and Conciliation Act.

°Chiaro Controls (I) P . Ltd. v. Severn Trent Water Purification Inc . and Ors. , (2013) 1 SCC 641, ,r 129.
4

41   VidyaDrolia and Ors.   V.   Durga Trading Corporation and Ors. (2021) 2   sec 1, ,r 131.

                                                                 13
      Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 14 of 22




43.     The foregoing expresses my opinion and cotTesponds to my sincere beliefs. Under
28 U.S.C. §1746, I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.



Executed in New Delhi, India, on August 13, 2021




Sudipto Sarkar SA




                                             l4




                                                                                     '
Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 15 of 22




             ANNEX A
                      Case 1:21-cv-00396-RJL Document     20 Filed
                                                "!%%          08/14/21 Page 16 of 22
                                                                 %% $%"%"!%




                                           
                                                         




                  

            &"%:"6:"3:&242:/,,&(&:"-#1*%(&:9:".%::
            :*.:.3&1."3*/.",:"6:"-#1*%(&:,"3&1:1&%&2*(."3&%:"2:".::#8:3)&:!.*5&12*38:




                          

             4%*03/: "1+"1: :*2:": &.*/1:%5/$"3&:#"2&%:*.:.%*":&:6"2:$",,&%:3/:3)&:"1:*.:  : #8: 1"82:
            ..:".%:*2:".:22/$*"3&:&-#&1:/': *7:4-0:/413:)"-#&12:&:1&$&*5&%:3)&:"68&12:/':.%*":
            6"1%:'1/-:3)&:"1:22/$*"3*/.:/':.%*":*.:  :

             4%*03/:)"2:#&&.:01"$3*2*.(:"2:".:%5/$"3&:'/1:/5&1: :8&"12:".%:"2:": &.*/1:%5/$"3&:'/1:/5&1: :
            8&"12:&:)"2:&73&.2*5&:01"$3*$&:*.:/10/1"3&:"62:.3&,,&$34",:1/0&138:1#*31"3*/.:".%: )*00*.(:

            &:)"2:"00&"1&%:"2:": &.*/1:/4.2&,:*.:2&5&1",:"1#*31"3*/.2:#/3):%/-&23*$:".%:*.3&1."3*/.",:".%:
            )"2: ",2/: "$3&%: "2: ".: 1#*31"3/1: *.: %/-&23*$: ".%: *.3&1."3*/.",: "1#*31"3*/.2: &: )"2: ",2/: (*5&.:
            &5*%&.$&:"2:".:&70&13:6*3.&22:*.:*.3&1."3*/.",:"1#*31"3*/.2:

            &:*2:":-&-#&1:/':3)&:".&,:/':1#*31"3/12:/':/.(:/.(:.3&1."3*/.",:1#*31"3*/.:&.31&9:
            ".%:":-&-#&1:/':3)&:".&,:/':.3&1."3*/.",:1#*31"3/12:/':"$*'*$:.3&1."3*/.",:1#*31"3*/.:&.31&:
            9:&:*2:",2/:":-&-#&1:/':3)&: :0".&,:/':1#*31"3/12:

            *2:."-&:*2:*.$,4%&%:*.:3)&::"3"#"2&:/':1#*31"3/12:
!! # ""!" ! "! %                                                                        %
                      Case 1:21-cv-00396-RJL Document     20 Filed
                                                "!%%          08/14/21 Page 17 of 22
                                                                 %% $%"%"!%




              

              %%%%%%!%%%  ##  #  ###  ##
            %  # #   # # #  # #   # % % %  % % % "% %
            !%%  %%%  % %%%%%%%%  ## #  #
            #%#!$% %%%$%%% #% #% %

              % % % % "% !% % %  " #  "#  !# % %
             % % $% "% % % % %  $% %  % % $% % % %
             #% #% %




!! # ""!" ! "! %                                                                       
Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 18 of 22




             ANNEX B
  Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 19 of 22




   Index of Documents Cited in Expert Opinion of Sudipto Sarkar SA

Exhibit                                Document

  1.       Partap Singh v. Crown, ILR (1925) 6 Lah 415

  2.       Emperor v. Shripad Ramchandra Jog, ILR (1931) 55 Bom 484

           Menon v. Lantine, Judgment, Sri Lanka High Court, 4 November
  3.
           1941

           The Crown v. Akbar (Ali) Mollah and Others, Judgment, High Court
  4.
           of East Pakistan, 25 January 1954

  5.       Income-Tax Act 1961

           The Queen v. Murugan Ramasamy, 1965 A.C. 1 (Ceylon Privy
  6.
           Council)

  7.       Sohan Lal v. Gulab Chand, AIR 1966 Raj 229

           Nair Service Society Ltd. v. Rev. Father K.C. Alexander, (1968) 3
  8.
           SCR 163

  9.       Maganbhai Ishwarbhai Patel v. Union of India, (1970) 3 SCC 400

           Excerpts from Kesavananda Bharati Sripadagalvaru and Ors v.
  10.
           State of Kerala & Anr, (1973) 4 SCC 225

  11.      Indira Nehru Gandhi v. Shri Raj Narain & Anr, (1975) Supp. SCC 1

  12.      Natraj Studios (P) Ltd. v. Navrang Studios, (1981) 1 SCC 523

           B. Ganganna v. Returning Officer, M.A. Venkataswamy and Ors.,
  13.
           ILR 1981 Kar 1543

           UNCITRAL Model Law on International Commercial Arbitration
  14.
           1985

  15.      Thakur Prasad v. Bhagwandas, 1985 MP LJ 149
  Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 20 of 22




Exhibit                                Document

           M.S. Jagadambal v. Southern Indian Education Trust, 1988 Supp
  16.
           SCC 144

  17.      Annapoorni v. Janaki, (1995) 1 LW 141

  18.      V.M. Mathew v. V.S. Sharma, (1995) 6 SCC 122

           Commissioner of Income Tax, Bhubaneshwar and Ors. v.
  19.
           Parmeshwari Devi Sultania and Ors., (1998) 3 SCC 481

  20.      Fernando v. De Silva and Others, (2000) 3 SLR 29

  21.      Patel Roadways Ltd. v. Birla Yamaha Ltd., (2000) 4 SCC 91

           Punjab National Bank v. Britannia Industries Ltd., (2001) 2 Cal LT
  22.
           219

           Gunapathy Muniandy v. Khoo James and Others, Judgment, High
  23.
           Court of Singapore, 4 July 2001

           Securitisation And Reconstruction Of Financial Assets And
  24.
           Enforcement Of Security Interest Act, 2002

           Bishnu Lohar and Ors. v. Eastern Coal Field Ltd. and Ors., (2003) 6
  25.
           SLR 26

           N.D.M.C. v. Satish Chand (Deceased) by Lr Ram Chand, (2003) 10
  26.
           SCC 38

  27.      Mardia Chemicals Ltd. v. Union of India, (2004) 4 SCC 311

           Excerpts from The State of West Bengal v. Kesoram Industries Ltd.
  28.
           and Ors., (2004) 10 SCC 201

           The State v. Md. Ainul Haque, Judgment, Supreme Court of
  29.
           Bangladesh, 18 February 2004

           Excerpts from Aloke Nath Dutta v. State of W.B., (2007) 12 SCC
  30.
           230

  31.      Govt. of A.P. v. P. Laxmi Devi, (2008) 4 SCC 720
  Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 21 of 22




Exhibit                                Document

           Bhavesh Jayanti Lakhani v. State of Maharashtra and Others,
  32.
           (2009) 9 SCC 551

           Booz Allen Hamilton v. SBI Home Finance Ltd and Others, (2011) 5
  33.
           SCC 532

           Chloro Controls (I) P. Ltd. v. Severn Trent Water Purification Inc.
  34.
           and Ors., (2013) 1 SCC 641

  35.      Companies Act 2013

           Chryscapital Investment Advisors (India) Pvt. Ltd. v. Deputy
  36.      Commissioner of Income Tax, ITA No. 17 of 2014, Delhi High
           Court, Judgment, 27 April 2015

           Public Prosecutor v. Muhammad Farid Bin Mohd Yusop, Judgment,
  37.
           Singapore Court of Appeal, 11 March 2015

           The Arbitration and Conciliation (Amendment) Act 2015 (No. 3 of
  38.
           2016), published in the Gazette of India on 31 December 2015

  39.      A. Ayyasamy v. A. Paramasivam & Ors., (2016) 10 SCC 386

  40.      Insolvency and Bankruptcy Code 2016

  41.      Bhajinder Singh v. Hardev Singh, (2017) 238 DLT 422

  42.      IFFCO Ltd. v. Bhadra Products, (2018) 2 SCC 534

  43.      DTC v. Balwan Singh, (2019) 18 SCC 126

           The Arbitration and Conciliation (Amendment) Act 2019 (No. 33 of
  44.
           2019), published in the Gazette of India on 9 August 2019

           Anand Rao Korada v. Varsha Fabrics (P) Ltd. and Ors., (2020) 14
  45.
           SCC 198

  46.      Shaikh Aftab Ahmed v. Bhimrao, (2020) 1 Bom CR 251

           Uttarakhand Purv Sainik Kalyan Nigam Ltd. v. Northern Coal Field
  47.
           Ltd., (2020) 2 SCC 455
  Case 1:21-cv-00396-RJL Document 20 Filed 08/14/21 Page 22 of 22




Exhibit                                Document

           Vijay Karia and Ors. v. Prysmian Cavi E Sistemi Srl and Ors.,
  48.
           (2020) 11 SCC 1

  49.      Satish Chander Ahuja v. Sneha Ahuja, (2021) 1 SCC 414

           Vidya Drolia and Ors v. Durga Trading Corporation, (2021) 2 SCC
  50.
           1

  51.      Constitution of India

           Dallah Real Estate and Tourism Holding Co. v. The Ministry of
  52.
           Religious Affairs, Gov’t of Pakistan, (2010) UKSC 46
